Citation Nr: 1644601	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.   12-28 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has expanded the claim on appeal to one for service connection for an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

The Veteran has requested that his case be advanced on the docket due to severe financial hardship.  The motion to advance the case on the docket is granted.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the claim.  The VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran, through his representative, asserted that his psychiatric condition is related to his service.  Specifically, in the September 2012 Form 9, he contended that the condition stems from events surrounding the suicide of a fellow service member.  According to the Form 9, while in service, the Veteran sold a rifle to a friend, and the friend later used it to commit suicide.  

The first prong of McLendon is satisfied because the record contains several current psychological diagnoses.  The VA clinicians' diagnoses of the Veteran include bipolar (not otherwise specified) with PTSD traits in September 2005; depression in June 2006; PTSD in January 2009, bipolar and depression in August 2009; PTSD in September 2009; delusional disorder, major depression disorder, recurrent psychotic, and chronic PTSD in May 2010; and major depressive disorder with psychotic features, PTSD,  attention-deficit/hyperactivity disorder (ADHD), schizoaffective disorder, and bipolar disorder in March 2011.  In addition, Dr. Peters, a private clinician, diagnosed the Veteran with suicidal ideations in March 2011.     

The second prong of McLendon is satisfied because the Veteran detailed his in-service stressor.  He asserted that he sold a rifle to a fellow service member during service, and the service member later used it to commit suicide.  This event has been consistently communicated to VA clinicians and documented since September 2005.    

Also, in January 1974, the Veteran was involved in a motor vehicle accident.  As a result of the accident, he admitted himself into the emergency room at McCord Air Force Base.  The treating clinician diagnosed the Veteran with situational anxiety reaction.

The third prong of McLendon is satisfied because the evidence indicates that the claimed acquired psychiatric disorder may be associated with the in-service event.   The VA psychologist's February 2011 letter to the VA states "[i]t is my professional opinion that the above diagnosis [PTSD] and symptoms are a direct result of the trauma he experienced while on active duty."  The VA psychologist identified the Veteran's sale of his rifle to his friend, and the subsequent suicide, as the traumatic event.

However, there is insufficient information to make a decision in this claim, as there is no credible supporting evidence that the in-service occurred, and the February 2011 opinion relating PTSD to service is therefore inadequate.  See 38 C.F.R. § 3.304(f) (2016).  Consequently, a VA examination is warranted.  38 U.S.CA. § 5103A(d);  See McLendon,  20 Vet. App. at 86.

Additionally, a VA examination is warranted in order to obtain a retrospective opinion as to whether the Veteran's current diagnoses of psychoses from VA clinicians-including delusional disorder and recurrent psychotic disorder in May 2010, and major depressive disorder with psychotic features and schizoaffective disorder in March 2011-existed to a degree of 10 percent or more within one year of his April 1976 separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384 (2016).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c).  Expedited handling is requested.

1.  Update the file with any VA treatment records relevant to the Veteran's claim from December 2010 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Contact the Veteran and ask him to provide the details surrounding the decedent's death, specifically the name of the decedent, the approximate date of the decedent's death (i.e., month and year), and where the event occurred, to include the unit to which the individual was assigned at the time of his death.  If sufficient information is provided, attempt to verify through official channels the incident reported by the Veteran.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records of treatment, including records pertaining to his treatment at The Vines Hospital in Ocala, Florida.   If the Veteran provides a completed release form authorizing VA to obtain these treatment records, efforts to obtain such records should be made.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disability, including PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

		(a)  Please identify all current psychiatric diagnoses.

(b)  For each diagnosed psychiatric disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service, is related to his reported in-service stressor(s), or is otherwise related to service.

(c)  If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.  

(d)  If the Veteran is diagnosed with brief psychotic disorder, delusional disorder,  psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, or substance/medication-induced psychotic disorder, please indicate whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability was present within one year after separation of service. 

(e)  If the Veteran is diagnosed with brief psychotic disorder, delusional disorder,  psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, or substance/medication-induced psychotic disorder, please indicate the level of severity of the psychiatric disability at the time of its onset.

In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including PTSD.

In offering each of these opinions the examiner should consider the Veteran's competent lay statements, as well as the following: 

* VA clinicians' diagnoses of bipolar (not otherwise specified) with PTSD traits in September 2005; depression in June 2006; PTSD in January 2009, bipolar and depression in August 2009; PTSD in September 2009; delusional disorder, major depression disorder, recurrent psychotic, and chronic PTSD in May 2010; and major depressive disorder with psychotic features, PTSD,  ADHD, schizoaffective disorder, and bipolar disorder in March 2011.  

* Dr.  Peters's diagnosis of suicidal ideations in March 2011.   

* The VA clinicians' reports discussing the reported suicide of the service member and the Veteran's diagnosis of PTSD, specifically the reports dated September 2005, September 2008, May 2010, and November 2010.  

* The VA clinician's February 2011 letter to VA.   

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, December 2010) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.   Kutscherousky v. West, 12 Vet. App.  369 (1999).

This claim must be afforded expeditious treatment.   The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

